This case was decided in February 1860.
Metcalf, J.
[After stating the facts as above.] On these facts, the question is, whether the defendants are liable as indorsers. If they are, it is not because seasonable demand was made on the promisor and seasonable notice of nonpayment given to them. The note fell due on Saturday, May 3d — the last day of grace being Sunday — and no demand was made on the promisor until nine days afterwards. This delay discharged the defendants from their liability to the plaintiffs unless the fact that the promisor always resided in North Carolina excused the holders from making personal demand on him, or from using due efforts to make such demand. The plaintiffs rely on this fact to sustain their action, and cite the decision in Smith v. Philbrick, 10 Gray, 252, as conclusive in their favor. That was an action by an indorser against a prior indorser of a note made in Boston by one whose only residence and place of business were in Texas, and on whom no demand was made; and it was decided that no demand on him was necessary to charge the defendant. The court said there was no evidence to show whether, the plaintiff, or any of the subsequent holders of the note, knew where the promisor’s residence was; that if his residence had been known to the holder, at the maturity of the note, it might perhaps have been incumbent on him to forward it to Texas for presentment, as was held in Taylor v. Snyder, 3 Denio, 145.
In the case before us, the plaintiffs’ agent, whom they employed to purchase and also to collect the note, knew where *473Moore’s residence was ; and the legal effect of his knowledge of that fact is the same as would have been the effect of their knowledge of it. Notice to an agent, whilst he is concerned for the principal, is notice to the principal himself. And we are of opinion, as intimated in Smith v. Philbrick, that by reason of the plaintiffs’ knowledge (through their agent) of the place of Moore’s residence, a demand on him there, and seasonable notice of his default, were prerequisites to the defendants’ liability as indorsers. We think this case is within the general and familiar rule which applies to the holders of indorsed notes, and not an exception to that rule.
When a resident in the State, after giving a note, remove» from the State and takes.up a residence out of the State, it has been repeatedly decided that it is not necessary, in order to charge an indorser of the note, to demand payment of the promisor at his new residence. This exception to the general rule which requires demand on the promisor, and notice to the indorser, seems to be established. But we see no sufficient reason for taking the present case out of that rule. And we hold, that where the maker of a note, when it is made and indorsed, has a known residence out of the State, which residence remains unchanged at the maturity of the note, demand must be made on him, or due diligence used for that purpose, and notice of nonpayment given to the indorser before the indorser can be charged. So it was decided by the court of appeals in New York, in Taylor v. Snyder, before referred to, and in Spies v. Gilmore, 1 Comst. 321, In this last case, Bronson, J. said: “ The only excuse which has been offered for not making demand is, that it would have been inconvenient to go or send to Matamoras for the purpose. It is often inconvenient to present the note for payment, when the maker and holder both reside in the same state; and yet, when the maker has a known place of residence, and there has been no change of circumstances after the giving of the note, mere trouble or inconvenience to the holder has never been held a good excuse for omitting demand. And this is so, however wide asunder the maker and holder may live If the plaintiff wished to avoid the inconvenience of *474sending to Mata moras, he should have made the note payable in New York, or got an indorsement with a waiver of demand He has no right to change the contract which the indorser made, for the purpose of promoting his own convenience.”

Judgment for the defendants.